NO. 07-11-00295-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL E

                                     JULY 26, 2011


                                IN RE: JASON MIEARS


Before CAMPBELL and PIRTLE, JJ. and BOYD, S.J.1


                               MEMORANDUM OPINION

      Pending before the Court are a motion to stay proceedings and a petition for “writ

of audita querela” filed as an original proceeding on July 14, 2011, by Jason Miears.

Miears, who is acting pro se, asks us to stay all “appellate proceedings” in four criminal

cases which, according to his pleadings, are pending against him in the 397th District

Court of Bexar County.     In the body of his petition, Miears asks for an “order by

estoppel” enjoining the Fourth Court of Appeals “from deciding” the four cases. Also by

the petition, Miears asks us to assume appellate jurisdiction “as if [he] had been

convicted in the City of Amarillo,” and then to review a plea agreement.


      At the outset, we note that no record accompanies Miears’ petition, and in other

respects it falls considerably short of meeting the requirements of a petition in an

original proceeding. Tex. R. App. P. 52.3. More fundamentally, however, his petition
      1
        John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by
assignment.
demonstrates no basis for this court’s jurisdiction to grant the relief he requests. Tex. R.

App. P. 52.7. Miears has not supplied, nor do we find, any authority for the recognition

of the writ of audita querela in Texas practice or its availability in a court of appeals.2

Even more importantly, however, Bexar County is not located within the Seventh Court

of Appeals District. Tex. Gov’t Code Ann. § 22.201(e),(h) (West Supp. 2010). This

court’s appellate jurisdiction has not been invoked with regard to any of the criminal

cases mentioned in Miears’ pleadings.3 We see no reason to believe we have authority

to interfere with the judicial action of a Bexar County district court as Miears’ requests,

nor that of our sister appellate court. Tex. Gov’t Code Ann. § 22.221(a) (writ power to

enforce court’s jurisdiction), (b) (mandamus against certain judges of court of appeals’

district) (West 2004).


         Accordingly, we dismiss for want of jurisdiction Miears’ motion for stay, his

petition for writ of audita querela, and, to the extent intended as a separate motion, his

request for an order by estoppel.         If, in his pleadings now before us, Miears has

requested any additional relief, that request also is dismissed for want of jurisdiction.


                                                          James T. Campbell
                                                               Justice

Do not publish.

         2
         “The common law writ of audita querela permitted a defendant to obtain relief
against a judgment or execution because of some defense or discharge arising
subsequent to the rendition of the judgment.” Massey v. United States, 581 F.3d 172,
174 (3d Cir. 2009) (per curiam). In light of the Federal All Writs Act, 28 U.S.C. § 1651,
the writ of audita querela is said to have availability in federal criminal cases “to the
extent that it fills gaps in the current system of post-conviction relief.” Id.
         3
             Nor, for that matter, is Miears a party to any other proceeding pending in this
court.


                                               2